United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2998
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Minnesota.
Martez Lamont Williams,                 *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: February 14, 2011
                                Filed: February 25, 2011
                                 ___________

Before RILEY, Chief Judge, WOLLMAN, and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       Martez Lamont Williams appeals from the judgment entered by the district
     1
court following Williams’s conviction by a jury for being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). In his counseled brief,
Williams argues that the evidence was insufficient to support the verdict. In his pro
se brief, Williams raises a number of issues, which are without merit or not properly
raised on direct appeal. We affirm.



         1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                           I.

      At approximately 6:00 a.m. on October 4, 2008, a 911 operator received a call
that shots had been fired at a boardinghouse in Minneapolis, Minnesota. Four
Minneapolis police officers were dispatched to the boardinghouse, which has an
unlocked outside door that leads to a locked security door. There is a vestibule
between the outside door and the security door.

       Officers Aimee Colegrove and Cheryl Goodman arrived first, exited their squad
car, and ran to the front of the residence. Before they reached the door, they heard
arguing and then the sound of two shots fired within the boardinghouse. In the
meantime, officer Eric Faulconer and his partner arrived. Colegrove, Goodman, and
Faulconer cautiously approached the boardinghouse. Faulconer observed a tall black
male, wearing only boxer shorts and later identified as Williams, exit the front door
and quickly re-enter the boardinghouse upon seeing the officers.

       Although it was dark outside and there was no light in the vestibule, the officers
could see movement between the outside door and the security door. Faulconer used
his flashlight to illuminate the vestibule. He saw Williams moving within the
vestibule, although he could not see what Williams was doing. Faulconer ordered
Williams to throw any firearm out of the building. Williams opened the outside door
and threw a revolver onto the ground. Faulconer, who was wearing gloves, picked up
the revolver and placed it in his back pocket. With Colegrove’s assistance, Faulconer
handcuffed Williams and placed him in the squad car.

        Faulconer later returned to the boardinghouse and entered the vestibule. The
inner door had two large star bursts in the window pane, indicating that something had
hit the glass. A resident opened the security door for the officers. Faulconer searched
Williams’s room and interviewed a witness who lived at the boardinghouse. The
witness reported that he had heard four shots fired from the second floor and that

                                          -2-
Williams had pounded on his door and yelled, “Don’t kill me.” The officers also
interviewed other individuals who were in or near the boardinghouse at the time the
shots were fired.

       After he was sure the boardinghouse was secure, Faulconer examined the
revolver and found two spent casings, indicating that two bullets had been fired from
the gun. Faulconer did not touch the gun’s hammer or trigger. He later gave the gun
to officer Joseph Shepeck from the police department’s crime lab team, who placed
the revolver in a paper evidence bag. Shepeck also took into evidence a bullet that he
found on the stairwell landing. While in custody, Williams provided a DNA sample,
and the revolver’s hammer and trigger were swabbed for DNA.

       Following Williams’s not guilty plea to the felon in possession charge, the case
proceeded to trial. Williams stipulated that he had been convicted of a felony and that
the firearm at issue had traveled in interstate commerce, leaving only the element of
knowing possession to be established. After the first day of testimony, Williams
dismissed his attorney and decided to represent himself, with his attorney advising
him.

        Officers Colegrove, Goodman, and Faulconer testified regarding the events that
culminated in Williams’s arrest. The forensic expert testified that he had analyzed the
DNA from Williams and from the revolver. The profile revealed that the DNA from
the revolver was consistent with being a mixture of DNA from two or more
individuals and that the predominant DNA profile matched Williams. The expert
stated that the predominant DNA would not be expected to occur more than once
among unrelated individuals in the world population. When asked whether it is
possible that an officer who physically touched the defendant and then handled the
revolver could transfer the defendant’s DNA onto the revolver, the expert responded
that it was possible but that the defendant’s DNA would not transfer to an area of the



                                         -3-
gun that the officer did not touch. Another expert testified that the bullet found in the
boardinghouse had been fired from the revolver that was recovered from Williams.

                                           II.

        Williams contends that his conviction must be reversed because the government
failed to prove that he knowingly possessed a firearm. We review the sufficiency of
the evidence de novo, viewing the evidence in the light most favorable to the verdict
and giving the verdict the benefit of all reasonable inferences. United States v. Butler,
594 F.3d 955, 964 (8th Cir. 2010). We do not weigh the evidence or assess the
credibility of the witnesses, and we reverse only if no reasonable jury could have
found the defendant guilty. Id. To convict Williams of being a felon in possession
of a firearm, the government was required to prove beyond a reasonable doubt (1) that
Williams previously had been convicted of a crime punishable by a term of
imprisonment exceeding one year, (2) that he knowingly possessed a firearm, and (3)
that the firearm had been in or affected interstate commerce. Id. The only element in
dispute was whether Williams possessed a firearm.

       Williams contends that a second person was with him in the vestibule, and thus
the jury’s verdict was speculative and not supported by sufficient evidence. Williams
argues that the following evidence supports his theory of the case: that more than one
person’s DNA was found on the revolver, that the vestibule was dark, that the officers
heard arguing as they approached the boardinghouse, and that residents heard arguing
and Williams yelling, “Don’t kill me.” The jury heard the testimony and considered
Williams’s closing remarks that “two people could have been in that hallway, even
three” and that they “[c]ould have locked me in that vestibule, ran into their
apartments, hid themselves, ran out the b[ack] door.” Based upon our earlier stated
summary, we conclude that the evidence was clearly sufficient to support the jury’s
decision that Williams had knowingly possessed the firearm. (Indeed, Williams has



                                          -4-
not challenged the sufficiency of the evidence on the knowledge element of the
offense.)

                                          III.

       Williams also has raised a number of issues in a pro se brief. We generally do
not accept pro se briefs when an appellant is represented by counsel, see United States
v. Donnell, 596 F.3d 913, 925-26 (8th Cir. 2010), but in light of the fact Williams
represented himself at trial, we will consider those arguments that have been properly
raised on direct appeal. We will not address his claim of ineffective assistance of
counsel “because such claims usually involve facts outside of the existing record and
are therefore best addressed in postconviction proceedings under 28 U.S.C. § 2255.”
United States v. Jones, 586 F.3d 573, 576 (8th Cir. 2009).

       Williams contends that the prosecutor violated his Fifth Amendment right to
due process by using false and perjured testimony to secure his conviction. Williams,
however, has failed to show that the prosecution used false or perjured testimony. See
United States v. West, 612 F.3d 993, 996 (8th Cir. 2010) (“To prove use of false
testimony, [the defendant] must show that (1) the prosecution used perjured
testimony; (2) the prosecution should have known or actually knew of the perjury; and
(3) there was a reasonable likelihood that the perjured testimony could have affected
the jury’s verdict.” (internal quotations and citation omitted)). Williams contends that
officer Goodman committed perjury when she testified that she observed Williams
throw the gun out the door. Goodman, however, testified repeatedly that she did not
see Williams throw the gun. She testified that she saw the gun come out of the door
and hit the ground, but that she did not see Williams. Williams also argues that a
grand jury witness perjured herself, but he has failed to provide any evidence to
support this contention. Accordingly, Williams’s due process violation claim fails.




                                          -5-
       Williams also argues that he was forced to represent himself, in violation of his
Sixth Amendment right to counsel. The district court, however, conducted a lengthy
colloquy to establish whether Williams knowingly, voluntarily, and intelligently
waived his right to counsel. See Faretta v. California, 422 U.S. 806, 835 (1975) (“[I]n
order to represent himself, the accused must knowingly and intelligently forgo [the
right to counsel.]” (internal quotations and citations omitted)). During the colloquy,
Williams stated that he understood that he had a right to counsel but wished to
represent himself. The district court informed Williams of the dangers of self-
representation and the limited role his advisory counsel would serve. The district
court tested Williams’s understanding of the charges against him and of the sentence
he would face if convicted. The district court further explained that Williams would
be required to follow the same rules as an attorney, to which Williams responded by
stating that he was familiar with the Federal Rules of Evidence and the Federal Rules
of Criminal Procedure. When asked whether he understood that he could not argue
on appeal that he “didn’t get a fair trial because [he] was forced to represent
[him]self,” Williams responded, “I understand that perfectly.” Our review of the
record satisfies us that Williams knowingly, voluntarily, and intelligently waived his
right to counsel and that the district court did not err in allowing him to proceed pro
se.

                                            IV.

         The conviction is affirmed.2
                         ______________________________




         2
             We deny Williams’s pro se motion for permission to submit a supplemental
brief.

                                            -6-